FILED
                             NOT FOR PUBLICATION                            APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOE SHERMAN,                                     No. 08-17776

               Petitioner - Appellant,           D.C. No. 2:07-cv-01645-MCE

  v.
                                                 MEMORANDUM *
YOLO COUNTY CHIEF PROBATION
OFFICER; ATTORNEY GENERAL OF
THE STATE OF CALIFORNIA,

               Respondents - Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                    Morrison C. England, District Judge, Presiding

                              Submitted April, 5 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       California state prisoner Joe Sherman appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Sherman’s petition as successive

because it was his second petition challenging the same condition of his probation,

and Sherman had not obtained an order from this Court pursuant to 28 U.S.C.

§ 2244(b)(3)(A). See Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001)

(per curiam). Accordingly, we affirm the district court.

      We construe Sherman’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.